UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAKE CHARLES DIVISION

L()UISIANA OIL & GAS : CIVIL ACTION NO. lS-cv-266

INTERESTS, LLC

VERSUS : JUDGE SUMMERHAYS

SHELL TRADING (U.S.)

CO., ET AL. : MAGISTRATE .]UI)GE KAY
JUDGMENT

For the reasons stated in the Report and Recommendation [doe. 42] of the Magistrate Judge
previously filed herein and after an independent review of the record, a de novo determination of
the issues, and consideration of the objections filed herein, and having determined that the findings
are correct under applieabie laW;

IT IS ORDERED that the Motion to Dismiss [doc. 32] filed by defendant Gulfport Energy
Corporation be GRANTED, the Motion to Dismiss [doc. 33] filed by defendant Shell Trading
(U.S.) Coinpany be GRANTED, and that ali eiaims, be DISMISSED WITH PREJUDICE.

THUS l)oNE AND SIGNED in chambers this § day er i;\ go i ,

2019.

    

 

\§ ROBER'I` R. SUMMERHAYS
UNITED STATES DISTRICT JUDGE

